Name: Council Regulation (EU) 2015/982 of 23 June 2015 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  production;  trade;  EU finance;  industrial structures and policy;  agricultural activity
 Date Published: nan

 25.6.2015 EN Official Journal of the European Union L 159/5 COUNCIL REGULATION (EU) 2015/982 of 23 June 2015 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) It is in the interest of the Union to suspend totally the autonomous Common Customs Tariff duties on 111 products that are not currently listed in Annex I to Council Regulation (EU) No 1387/2013 (1). Those new products should, therefore, be inserted into that Annex. (2) It is no longer in the interest of the Union to maintain the suspension of autonomous Common Customs Tariff duties on 15 of the products that are currently listed in Annex I to Regulation (EU) No 1387/2013. Those products should, therefore, be deleted from that Annex. (3) It is necessary to modify the product descriptions of 27 suspensions included in Annex I to Regulation (EU) No 1387/2013 in order to take account of technical product developments and economic trends in the market or to carry out linguistic adaptations. Moreover, following further scrutiny of the products specifications, CN codes for two additional products should be amended. The suspensions in respect of which modifications are necessary should be deleted from the list of suspensions in Annex I to Regulation (EU) No 1387/2013, and the modified suspensions should be inserted into that list. (4) In the interest of clarity, the modified entries should be marked with an asterisk. (5) In order to allow for appropriate statistical monitoring, Annex II to Regulation (EU) No 1387/2013 should be completed with supplementary units for some of the new products for which suspensions are granted. For reasons of consistency, the supplementary units assigned to the products deleted from Annex I to Regulation (EU) No 1387/2013 should also be deleted from Annex II to that Regulation. (6) It should be clarified that any mixtures, preparations or products made up of different components containing products subject to autonomous tariff suspensions are not covered by Annex I to Regulation (EU) No 1387/2013. (7) Regulation (EU) No 1387/2013 should therefore be amended accordingly. (8) Following specific administrative arrangements, the amendments pursuant to this Regulation have to take effect from 1 July 2015. This Regulation should apply from that date. (9) However, in order to adequately ensure the benefit of the suspension with regard to the competitive capacity of the enterprises concerned by products:  with TARIC code 2930909921, the suspension relating to those products should apply from 1 January 2014;  with TARIC code 8507600087, the suspension relating to those products should apply from 1 July 2014;  with TARIC codes 8409990030, 8411990060 and 8411990070, the suspension relating to those products should apply from 1 January 2015, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1387/2013 is amended as follows: (1) Article 1 is replaced by the following: Article 1 1. The autonomous Common Customs Tariff duties for the agricultural and industrial products listed in Annex I are hereby suspended. 2. Paragraph 1 does not apply to any mixtures, preparations or products made up of different components containing products listed in Annex I.. (2) Annexes I and II are amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2015. However, the suspension relating to products:  with TARIC code 2930909921 shall apply from 1 January 2014;  with TARIC code 8507600087 shall apply from 1 July 2014;  with TARIC codes 8409990030, 8411990060 and 8411990070 shall apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 June 2015. For the Council The President E. RINKÃ VIÃ S (1) Council Regulation (EU) No 1387/2013 of 17 December 2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products and repealing Regulation (EU) No 1344/2011 (OJ L 354, 28.12.2013, p. 201). ANNEX The Annexes to Regulation (EU) No 1387/2013 are amended as follows: (1) Annex I is amended as follows: (a) the note between the title and the table is replaced by the following note: (*) Suspension relating to a product in this Annex with regard to which the CN or TARIC code or the product description or the mandatory review date were amended by Council Regulation (EU) No 722/2014 of 24 June 2014 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products (OJ L 192, 1.7.2014, p. 9), by Council Regulation (EU) No 1341/2014 of 15 December 2014 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products or by Council Regulation (EU) 2015/982 of 23 June 2015 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products (OJ L 159, 25.6.2015, p. 5); (b) the following rows for the products are inserted following the order of the CN codes indicated in the first column of the table: CN code TARIC Description Rate of autonomous duty Date foreseen for mandatory review *ex 2009 89 73 ex 2009 89 73 11 13 Passion fruit juice and passion fruit juice concentrate, whether or not frozen:  with a Brix value of 13,7 or more but not more than 55,  of a value of more than EUR 30 per 100 kg net weight,  in immediate packings of a content of 50 litres or more, and  with added sugar for use in the manufacture of products of the food or drink industry (1) 0 % 31.12.2019 *ex 2009 89 99 94 Coconut water:  unfermented,  not containing added spirit or sugar, and  in immediate packing of a content of 50 litres or more (2) 0 % 31.12.2016 *ex 2207 20 00 ex 2207 20 00 ex 3820 00 00 20 80 20 Feedstock consisting of by weight:  88 % or more but not more than 92 % of ethanol,  2,2 % or more but not more than 2,7 % of monoethylene glycol,  1,0 % or more but not more than 1,3 % of methylethylketone,  0,36 % or more but not more than 0,40 % of anionic surfactant (ca. 30 % active),  0,0293 % or more but not more than 0,0396 % of methyl isopropylketone,  0,0195 % or more but not more than 0,0264 % of 5 methyl-3-heptanone,  10 ppm or more but not more than 12 ppm of denatonium benzoate (Bitrex),  not more than 0,01 % of perfumes,  6,5 % or more but not more than 8,0 % of water, for use in the manufacture of screenwash concentrate and other de-icing preparations (1) 0 % 31.12.2018 ex 2710 19 99 20 Catalytic de-waxed base oil, produced by synthesis from gaseous hydrocarbons followed by a heavy paraffin conversion process (HPC), containing:  not more than 1 mg/kg of sulphur  more than 99 % by weight of saturated hydrocarbons  more than 75 % by weight of n- and iso-paraffinic hydrocarbons with a carbon chain length of 18 or more but not more than 50; and  a kinematic viscosity at 40 °C of more than 6,5 mm2/s, or  a kinematic viscosity at 40 °C of more than 11 mm2/s with a viscosity index of 120 or more 0 % 31.12.2019 *ex 2818 10 91 20 Sintered corundum with a microcrystalline structure, consisting of aluminium oxide (CAS RN 1344-28-1), magnesium aluminate (CAS RN 12068-51-8) and the rare earth aluminates of yttrium, lanthanum and neodymium, with a content by weight (calculated as oxides) of:  94 % or more, but less than 98,5 % of aluminium oxide,  2 % ( ± 1,5 %) of magnesium oxide,  1 % ( ± 0,6 %) of yttrium oxide, and:  either 2 % ( ± 1,2 %) of lanthanum oxide or  2 % ( ± 1,2 %) of lanthanum oxide and neodymium oxide, with less than 50 % of the total weight having a particle size of more than 10 mm 0 % 31.12.2015 ex 2827 60 00 10 Sodium iodide (CAS RN 7681-82-5) 0 % 31.12.2019 ex 2841 70 00 30 Hexaammonium heptamolybdate, anhydrous (CAS RN 12027-67-7) or as tetrahydrate (CAS RN 12054-85-2) 0 % 31.12.2019 ex 2903 39 90 35 Pentafluoroethane (CAS RN 354-33-6) 0 % 31.12.2019 ex 2903 79 19 10 Trans-1-chloro-3,3,3-trifluoropropene (CAS RN 102687-65-0) 0 % 31.12.2019 ex 2904 90 95 80 1-Chloro-2-nitrobenzene (CAS RN 88-73-3) 0 % 31.12.2019 ex 2905 22 00 10 Linalool (CAS RN 78-70-6) containing by weight 90,7 % or more of (3R)-(-)-linalool (CAS RN 126-91-0) 0 % 31.12.2019 ex 2907 12 00 30 p-Cresol (CAS RN 106-44-5) 0 % 31.12.2019 ex 2907 29 00 25 4-Hydroxybenzyl alcohol (CAS RN 623-05-2) 0 % 31.12.2019 ex 2907 29 00 65 2,2 ²-Methylenebis(6-cyclohexyl-p-cresol) (CAS RN 4066-02-8) 0 % 31.12.2019 ex 2909 60 00 30 3,6,9-Triethyl-3,6,9-trimethyl-1,4,7-triperoxonane (CAS RN 24748-23-0), dissolved in isoparaffinic hydrocarbons 0 % 31.12.2019 ex 2914 69 90 50 Reaction mass of 2-(1,2-dimethylpropyl)anthraquinone (CAS RN 68892-28-4) and 2-(1,1-dimethylpropyl)anthraquinone (CAS RN 32588-54-8) 0 % 31.12.2019 ex 2916 39 90 18 2,4-Dichlorophenylacetic acid (CAS RN 19719-28-9) 0 % 31.12.2019 ex 2916 39 90 23 (2,4,6-Trimethylphenyl)acetyl chloride (CAS RN 52629-46-6) 0 % 31.12.2019 ex 2917 39 95 50 1,4,5,8-Naphthalenetetracarboxylic acid-1,8-monoanhydride (CAS RN 52671-72-4) 0 % 31.12.2019 ex 2917 39 95 60 Perylene-3,4:9,10-tetracarboxylic dianhydride (CAS RN 128-69-8) 0 % 31.12.2019 ex 2918 29 00 70 3,5-Diiodosalicylic acid (CAS RN 133-91-5) 0 % 31.12.2019 ex 2918 30 00 70 2-[4-Chloro-3-(chlorosulphonyl)benzoyl]benzoic acid (CAS RN 68592-12-1) 0 % 31.12.2019 ex 2918 99 90 55 Stearyl glycyrrhetinate (CAS RN 13832-70-7) 0 % 31.12.2019 ex 2918 99 90 65 Acetic acid, difluoro[1,1,2,2-tetrafluoro-2-(pentafluoroethoxy)ethoxy]-, ammonium salt (CAS RN 908020-52-0) 0 % 31.12.2019 ex 2918 99 90 75 3,4-Dimethoxybenzoic acid (CAS RN 93-07-2) 0 % 31.12.2019 ex 2921 42 00 40 Sodium sulphanilate (CAS RN 515-74-2), also in form of its mono- or dihydrates (CAS RN 12333-70-0 or 6106-22-5) 0 % 31.12.2019 ex 2922 49 85 55 (E)-Ethyl 4-(dimethylamino)but-2-enoate maleate (CUS 0138070-7) 0 % 31.12.2019 ex 2923 90 00 20 Tetramethylammonium hydrogen phthalate (CAS RN 79723-02-7) 0 % 31.12.2019 ex 2924 19 00 35 Acetamide (CAS RN 60-35-5) 0 % 31.12.2019 ex 2924 29 98 23 Benalaxyl-M (ISO) (CAS RN 98243-83-5) 0 % 31.12.2019 ex 2924 29 98 33 N-(4-Amino-2-ethoxyphenyl)acetamide (CAS RN 848655-78-7) 0 % 31.12.2019 ex 2924 29 98 73 Napropamide (ISO) (CAS RN 15299-99-7) 0 % 31.12.2019 *ex 2927 00 00 35 C,C ²-Azodi(formamide) (CAS RN 123-77-3) in the form of yellow powder with a decomposition temperature of 180 °C or more but not more than 220 °C used as a foaming agent in the manufacture of thermoplastic resins, elastomer and cross-linked polythene foam 0 % 31.12.2019 ex 2928 00 90 13 Cymoxanil (ISO) (CAS RN 57966-95-7) 0 % 31.12.2019 ex 2928 00 90 18 Acetone oxime (CAS RN 127-06-0) of a purity by weight of 99 % or more 0 % 31.12.2019 ex 2930 90 99 16 3-(Dimethoxymethylsilyl)-1-propanethiol (CAS RN 31001-77-1) 0 % 31.12.2019 ex 2930 90 99 21 [2,2 ²-Thio-bis(4-tert-octylphenolato)]-n-butylamine nickel (CAS RN 14516-71-3) 0 % 31.12.2016 ex 2930 90 99 27 2-[(4-Amino-3-methoxyphenyl)sulphonyl]ethyl hydrogen sulphate (CAS RN 26672-22-0) 0 % 31.12.2019 ex 2930 90 99 33 2-Amino-5-{[2-(sulfooxy)ethyl]sulfonyl}benzenesulfonic acid (CAS RN 42986-22-1) 0 % 31.12.2019 ex 2933 39 99 11 2-(Chloromethyl)-4-(3-methoxypropoxy)-3-methylpyridine hydrochloride (CAS RN 153259-31-5) 0 % 31.12.2019 ex 2933 39 99 21 Boscalid (ISO) (CAS RN 188425-85-6) 0 % 31.12.2019 ex 2933 39 99 31 2-(Chloromethyl)-3-methyl-4-(2,2,2-trifluoroethoxy)pyridine hydrochloride (CAS RN 127337-60-4) 0 % 31.12.2019 ex 2933 59 95 10 6-Amino-1,3-dimethyluracil (CAS RN 6642-31-5) 0 % 31.12.2019 ex 2933 69 80 75 Metamitron (ISO) (CAS RN 41394-05-2) 0 % 31.12.2019 ex 2933 99 80 11 Fenbuconazole (ISO) (CAS RN 114369-43-6) 0 % 31.12.2019 ex 2933 99 80 12 Myclobutanil (ISO) (CAS RN 88671-89-0) 0 % 31.12.2019 ex 2933 99 80 19 2-(2,4-Dichlorophenyl)-3-(1H-1,2,4-triazol-1-yl)propan-1-ol (CAS RN 112281-82-0) 0 % 31.12.2019 ex 2934 99 90 10 Fluralaner (INN) (CAS RN 864731-61-3) 0 % 31.12.2019 ex 2934 99 90 16 Difenoconazole (ISO) (CAS RN 119446-68-3) 0 % 31.12.2019 ex 2934 99 90 19 2-[4-(Dibenzo[b,f][1,4]thiazepin-11-yl)piperazin-1-yl] ethanol (CAS RN 329216-67-3) 0 % 31.12.2019 ex 2935 00 90 10 Florasulam (ISO) (CAS RN 145701-23-1) 0 % 31.12.2019 ex 3204 12 00 60 Colourant C.I. Acid Red 52 (CAS RN 3520-42-1) and preparations based thereon with a colourant C.I. Acid Red 52 content of 97 % or more by weight 0 % 31.12.2019 ex 3204 13 00 50 Colourant C.I Basic Violet 11 (CAS RN 2390-63-8) and preparations based thereon with a colourant C.I Basic Violet 11 content of 90 % or more by weight 0 % 31.12.2019 ex 3204 13 00 60 Colourant C.I Basic Red 1:1 (CAS RN 3068-39-1) and preparations based thereon with a colourant C.I Basic Red 1:1 content of 90 % or more by weight 0 % 31.12.2019 ex 3204 14 00 10 Colourant C.I. Direct Black 80 (CAS RN 8003-69-8) and preparations based thereon with a colourant C.I. Direct Black 80 content of 90 % or more by weight 0 % 31.12.2019 ex 3204 14 00 20 Colourant C.I. Direct Blue 80 (CAS RN 12222-00-3) and preparations based thereon with a colourant C.I. Direct Blue 80 content of 90 % or more by weight 0 % 31.12.2019 ex 3204 14 00 30 C.I. Colourant Direct Red 23 (CAS RN 3441-14-3 ) and preparations based thereon with a colourant C.I. Direct Red 23 content of 90 % or more by weight 0 % 31.12.2019 ex 3204 17 00 45 Colourant C.I. Pigment Yellow 174 (CAS RN 4118-16-5), highly resinated pigment (approx. 35 % disproportionate resin), with a purity of 98 % by weight or more, in the form of extruded beads, with a moisture content of not more than 1 % by weight 0 % 31.12.2018 ex 3204 17 00 67 Colourant C.I. Pigment Red 57:1 (CAS RN 5281-04-9) with a purity of 98 % by weight or more, in the form of extruded beads, with a moisture content of not more than 1 % by weight. 0 % 31.12.2018 ex 3204 90 00 10 Colourant C.I Solvent Yellow 172 (also known as C.I. Solvent Yellow 135) (CAS RN 68427-35-0) and preparations based thereon with a colourant C.I Solvent Yellow 172 (also known as C.I. Solvent Yellow 135) content of 90 % or more by weight 0 % 31.12.2019 ex 3212 10 00 ex 7607 20 90 10 30 Metallised film:  consisting of eight or more layers of aluminium (CAS RN 7429-90-5) of a purity of 99,8 % or more,  with an optical density of each aluminium layer of not more than 3.0,  with each aluminium layer separated by a resin layer,  on a carrier film of PET, and  on rolls of up to 50 000 metres in length 0 % 31.12.2019 ex 3808 94 20 30 Bromochloro-5,5-dimethylimidazolidine-2,4-dione (CAS RN 32718-18-6) containing:  1,3-dichloro-5,5-dimethylimidazolidine-2,4-dione (CAS RN 118-52-5),  1,3-dibromo-5,5-dimethylimidazolidine-2,4-dione (CAS RN 77-48-5),  1-bromo,3-chloro-5,5-dimethylimidazolidine-2,4-dione (CAS RN 16079-88-2), and  1-chloro,3-bromo-5,5-dimethylimidazolidine-2,4-dione (CAS RN 126-06-7) 0 % 31.12.2019 ex 3811 21 00 23 Additives containing:  polyisobutene succinimide derived from reaction of polyethylenepropylamide with polyisobutenyl succinic anhydride (CAS RN 84605-20-9),  more than 31,9 % but not more than 43,3 % by weight of mineral oils, and  not more than 0,05 % by weight chlorine, having a total base number (TBN) greater than 20, for use in the manufacture of additives blends for lubricating oils (1) 0 % 31.12.2019 *ex 3811 21 00 53 Additives containing:  overbased calcium petroleum sulphonates (CAS 68783-96-0) with a sulphonate content by weight of 15 % or more, but not more than 30 % and  by weight more than 40 % but not more than 60 % of mineral oil, having a total base number (TNB) of 280 or more but not more than 420, for use in the manufacture of lubricating oils (1) 0 % 31.12.2019 *ex 3811 21 00 73 Additives containing:  borated succinimide compounds (CAS RN 134758-95-5), and  mineral oils, having a total base number (TBN) greater than 40, for use in the manufacture of additive mixtures for lubricating oils (1) 0 % 31.12.2018 ex 3812 30 29 10 4,4 ²-Isopropylidenediphenol C12-15 alcohol phosphite containing by weight 1 % or more but not more than 3 % of bisphenol A (CAS RN 96152-48-6) 0 % 31.12.2019 ex 3824 90 92 82 T-butylchloride dimethylsilane (CAS RN 18162-48-6) solution in toluene 0 % 31.12.2019 *ex 3824 90 92 83 Preparation consisting of two or more of the following glycols:  dipropylene glycol,  tripropylene glycol,  tetrapropylene glycol or  pentapropylene glycol 0 % 31.12.2017 *ex 3824 90 93 46 Sodium hydrogen 3-aminonaphthalene-1,5-disulfonate (CAS RN 4681-22-5) containing by weight:  not more than 20 % of disodium sulphate, and  not more than 5 % of sodium chloride 0 % 31.12.2015 *ex 3901 10 10 ex 3901 90 90 20 50 High-flow linear low-density polyethylene-1-butene (LLDPE) (CAS RN 25087-34-7) in form of powder, with:  a melt flow rate (MFR 190 °C/2,16 kg) of 16 g/10 min or more, but not more than 24 g/10 min,  a density (ASTM D 1505) of 0,922 g/cm3 or more, but not more than 0,926 g/cm3, and  a vicat softening temperature of min. 94 °C 0 % 31.12.2019 ex 3901 10 10 30 Linear low-density polyethylene (LLDPE) (CAS RN 9002-88-4) in the form of powder, with:  not more than 5 % by weight of comonomer,  a melt flow rate of 15 g/10 min or more, but not more than 60 g/10 min, and  a density of 0,922 g/cm3 or more, but not more than 0,928 g/cm3 0 % 31.12.2018 *ex 3901 90 90 60 Linear low-density polyethylene (LLDPE) (CAS RN 9002-88-4) in the form of powder, with:  more than 5 %, but not more than 8 % by weight of comonomer,  a melt flow rate of 15 g/10 min or more, but not more than 60 g/10 min, and  a density of 0,922 g/cm3 or more, but not more than 0,928 g/cm3 0 % 31.12.2018 *ex 3903 19 00 40 Crystalline polystyrene with:  a melting point of 268 °C or more but not more than 272 °C, and  a setting point of 232 °C or more but not more than 247 °C, whether or not containing additives and filling material 0 % 31.12.2016 ex 3903 90 90 45 Preparation, in form of powder, containing by weight:  86 % or more but not more than 90 % of styrene-acrylic-copolymer and  9 % or more but not more than 11 % of fatty acid ethoxylate (CAS RN 9004-81-3) 0 % 31.12.2019 ex 3903 90 90 55 Preparation, in form of an aqueous suspension, containing by weight:  25 % or more but not more than 26 % of styrene-acrylic-copolymer and  5 % or more but not more than 6 % of glycol 0 % 31.12.2019 ex 3908 90 00 70 Copolymer containing:  1,3-benzenedimethanamine (CAS RN 1477-55-0) and  adipic acid (CAS RN 124-04-9), whether or not containing isophthalic acid (CAS RN 121-91-5) 0 % 31.12.2019 ex 3911 90 19 60 Formaldehyde, polymer with 1,3-dimethylbenzene and tert-butyl-phenol (CAS RN 60806-48-6) 0 % 31.12.2019 ex 3911 90 19 70 Preparation containing:  cyanic acid, C,C ²-((1-methylethylidene)di-4,1-phenylene) ester, homopolymer (CAS RN 25722-66-1), and  1,3-bis(4-cyanophenyl)propane (CAS RN 1156-51-0), in a solution of butanone (CAS RN 78-93-3) with a content of less than 50 % by weight 0 % 31.12.2019 *ex 3912 20 19 10 Nitrocellulose (CAS RN 9004-70-0) 0 % 31.12.2016 *ex 3919 10 80 ex 3919 90 00 ex 3920 61 00 57 30 30 Reflecting sheet:  of a polycarbonate or acrylic polymer film embossed on one side in a regular shaped pattern  covered on one or both sides with one or more layers of plastic or metallisation, and  whether or not covered on one side with a self-adhesive layer and a release sheet 0 % 31.12.2018 *ex 3919 10 80 ex 3919 90 00 67 46 Self-adhesive reflecting sheet whether or not in segmented pieces:  showing a regular pattern,  with or without an application tape layer,  consisting of a film of acrylic polymer followed by a layer of poly(methyl methacrylate) or polycarbonate containing microprisms,  whether or not containing an additional layer of polyester and an adhesive with a final release sheet 0 % 31.12.2018 *ex 3919 90 00 48 Transparent poly(vinyl chloride) film:  coated on one side with an acrylic UV-sensitive adhesive with an adhesive strength of 70 N/m or more, which is reduced upon irradiation,  with a polyester liner  with a total thickness without release liner of 78 Ã ¼m or more 0 % 31.12.2019 ex 3920 10 28 30 Printed embossed film:  of polymers of ethylene  having a gravity of 0,94 g/cm3 or more  of a thickness of 0,019 mm ± 0,003 mm  with permanent graphics consisting of two different alternating designs whose individual length is 525 mm or more 0 % 31.12.2019 *ex 3920 62 19 60 Poly(ethylene terephtalate) film:  of a thickness of not more than 20 Ã ¼m,  coated on at least one side with a gas barrier layer consisting of a polymeric matrix in which silica or aluminium oxide has been dispersed and of a thickness of not more than 2 Ã ¼m 0 % 31.12.2017 ex 3920 69 00 50 Monolayer, biaxially oriented film:  composed of more than 85 % by weight of poly(lactic acid) and not more than 10,50 % by weight of modified poly(lactic acid) based polymer, poly-glycol ester and talc,  having a thickness of 20 Ã ¼m or more but not more than 120 Ã ¼m  biodegradable and compostable (as determined by the method EN 13432) 0 % 31.12.2019 ex 3920 69 00 60 Monolayer, transverse oriented, shrink film:  composed of more than 80 % by weight of poly(lactic acid) and not more than 15,75 % by weight of additives of modified poly(lactic acid),  having a thickness of 45 Ã ¼m or more but not more than 50 Ã ¼m,  biodegradable and compostable (as determined by the method EN 13432) 0 % 31.12.2019 ex 3920 79 10 10 Sheets of painted vulcanised fibre-board with a thickness of not more than 1,5 mm 0 % 31.12.2019 ex 3920 99 28 65 Matt, thermoplastic polyurethane foil in rolls with:  a width of 1 640 mm ( ± 10 mm),  a gloss of 3,3 degrees or more but not more than 3,8 (as determined by the method ASTM D2457),  a surface roughness of 1,9 Ra or more but not more than 2,8 Ra (as determined by the method ISO 4287),  a thickness of more than 365 Ã ¼m but not more than 760 Ã ¼m,  a hardness of 90 ( ± 4) (as determined by the method: Shore A (ASTM D2240)),  an elongation to break of 470 % (as determined by the method: EN ISO 527) 0 % 31.12.2019 ex 3920 99 28 75 Thermoplastic polyurethane foil in rolls with:  a width of more than 900 mm but not more than 1 016 mm,  a matt finish,  a thickness of 0,43 mm ( ± 0,03 mm),  an elongation to break of 420 % or more but not more than 520 %,  a tensile strength of 55 N/mm2 ( ± 3) (as determined by the method EN ISO 527)  a hardness of 90 ( ± 4) (as determined by the method: Shore A [ASTM D2240]),  wrinkle inside (waves) of 6,35 mm,  a flatness of 0,025 mm 0 % 31.12.2019 ex 3921 90 60 30 Heat-, infra- and UV insulating poly(vinyl butyral) film:  laminated with a metal layer with a thickness of 0,05 mm ( ± 0,01 mm),  containing by weight 29,75 % or more but not more than 40,25 % of triethyleneglycol di (2-ethyl hexanoate) as plasticizer,  with a light transmission of 70 % or more (as determined by the ISO 9050 standard),  with an UV transmission of 1 % or less (as determined by the ISO 9050 standard),  with a total thickness of 0,43 mm ( ± 0,043 mm) 0 % 31.12.2019 ex 6804 21 00 10 Discs:  of synthetic diamonds which are agglomerated with a metal alloy, ceramic alloy or plastic alloy,  having a self-sharpening effect by constant release of the diamonds,  suitable for abrasive cutting of wafers,  whether or not containing a hole in the centre,  whether or not on a support 0 % 31.12.2019 ex 7409 11 00 ex 7409 19 00 ex 7410 11 00 10 10 20 Refined copper foil and strips of a thickness of not more than 400 Ã ¼m 0 % 31.12.2019 *ex 7606 12 92 ex 7607 11 90 30 50 Aluminium and magnesium alloy strip or foil:  in rolls,  of a thickness of 0,14 mm or more but not more than 0,40 mm,  a width of 12,5 mm or more but not more than 359 mm,  a tensile strength of 285 N/mm2 or more, and  an elongation at break of 1 % or more, and containing by weight:  93,3 % or more of aluminium,  0,8 % or more but not more than 5 % of magnesium, and  not more than 1,8 % of other elements 0 % 31.12.2017 *ex 7607 11 90 60 Plain aluminium foil with the following parameters:  an aluminium content of 99,98 % or more,  a thickness of 0,070 mm or more but not more than 0,125 mm,  with a cubic texture, of a kind used for high voltage etching 0 % 31.12.2016 ex 7616 99 10 30 Aluminium engine bracket, with dimensions of:  height of more than 10 mm but not more than 200 mm,  width of more than 10 mm but not more than 200 mm,  length of more than 10 mm but not more than 200 mm, equipped with at least two fixing holes, made of aluminium alloys ENAC-46100 or ENAC-42100 (based on the norm EN:1706) with following characteristics:  internal porosity not more than 1 mm,  outer porosity not more than 2 mm,  Rockwell hardness HRB 10 or more, of a kind used in the production of suspensions systems for engines in motor vehicles 0 % 31.12.2019 *ex 8108 90 30 50 Titanium-aluminium-vanadium alloy (TiAl6V4) wire, complying with AMS standards 4928, 4965 and 4967 0 % 31.12.2015 ex 8108 90 50 80 Plates, sheets, strips and foil of non-alloyed titanium:  of a width of more than 750 mm,  of a thickness of not more than 3 mm 0 % 31.12.2019 ex 8108 90 50 85 Strip or foil of non-alloyed titanium:  containing more than 0,07 % by weight of oxygen (O2),  of a thickness of 0,4 mm or more but not more than 2,5 mm,  conforming to the Vickers hardness HV1 standard of not more than 170, of a kind used in the manufacture of welded tubes for nuclear power plant condensers 0 % 31.12.2019 ex 8409 99 00 ex 8411 99 00 30 70 Spiral-shaped gas turbine turbocharger component:  with a heat-resistance of not more than 1 050 °C,  with a turbine wheel hole diameter of 30 mm or more, but not more than 110 mm,  whether or not with an engine exhaust manifold 0 % 31.12.2018 ex 8411 99 00 60 Wheel-shaped gas turbine component with blades, of a kind used in turbochargers:  of a precision-cast nickel based alloy complying with standard DIN G- NiCr13Al6MoNb or DIN G- NiCr13Al16MoNb or DIN NiCo10W10Cr9AlTi or AMS AISI:686,  with a heat-resistance of not more than 1 100 °C,  with a diameter of 30 mm or more, but not more than 100 mm,  with a height of 20 mm or more, but not more than 70 mm 0 % 31.12.2017 ex 8479 89 97 70 Machine to accurately align and attach lenses into a camera assembly in five axis alignment capability and fix them in position with a two part cure epoxy 0 % 31.12.2019 ex 8479 89 97 80 Machinery for the production of a sub assembled component (anode conductor and the negative closing cap) for the manufacture of AA and/or AAA alkaline batteries (1) 0 % 31.12.2019 *ex 8483 30 38 40 Cylindrical bearing housing:  of precision-cast grey cast iron complying with standard DIN EN 1561,  with oil chambers,  without bearings,  with a diameter of 50 mm or more, but not more than 250 mm,  with a height of 40 mm or more, but not more than 150 mm,  whether or not with water chambers and connectors 0 % 31.12.2017 ex 8501 32 00 ex 8501 33 00 60 15 Traction motor, with:  a torque output of 200 Nm or more but not more than 300 Nm,  a power output of 50 kW or more but not more than 100 kW,  a speed of not more than 12 500 rpm, for use in the manufacture of electric vehicles (1) 0 % 31.12.2019 ex 8504 40 88 30 DC to AC inverter for use in traction motor control for use in the manufacture of electric vehicles (1) 0 % 31.12.2019 ex 8504 40 90 80 Power converter containing:  a DC to DC converter,  a charger of a capacity of not more than 7 kW,  switching functions, for use in the manufacture of electric vehicles (1) 0 % 31.12.2019 ex 8505 90 20 30 Coil for an electromagnetic valve, with:  a plunger,  a diameter of 12,9 mm ( ± 0,1),  a height without plunger of 20,5 mm ( ± 0,1),  an electric cable with connector, and in a cylindrical metal housing 0 % 31.12.2019 *ex 8507 10 20 30 Lead-acid accumulators or modules, of a kind used for starting piston engines, with:  a nominal capacity of not more 32 Ah,  a length of not more than 205 mm,  a width of not more than 130 mm and  a height of not more than 190 mm, for use in the manufacture of articles of CN code 8711 (1) 0 % 31.12.2018 *ex 8507 60 00 85 Rectangular modules for incorporation in lithium-ion rechargeable batteries:  of a length of 312 mm or more, but not more than 350 mm,  of a width of 79,8 mm or more, but not more than 225 mm,  of a height of 35 mm or more, but not more than 168 mm,  of a weight of 3,95 kg or more, but not more than 8,56 kg,  with a rating of 66,6 Ah or more, but not more than 129 Ah 0 % 31.12.2015 ex 8507 60 00 87 Lithium-ion rechargeable batteries, with:  a length of 1 475 mm or more, but not more than 2 820 mm,  a width of 935 mm or more, but not more than 1 660 mm,  a height of 260 mm or more, but not more than 600 mm,  a weight of 320 kg or more, but not more than 700 kg,  a nominal capacity of 18,4 Ah or more, but not more than 130 Ah, put up in packs of 12 or 16 modules 0 % 31.12.2017 *ex 8511 30 00 30 Igniter integrated coil assembly with:  an igniter,  a coil on plug assembly with an integrated mounting bracket,  a housing,  a length of 90 mm or more but not more than 200 mm ( ± 5 mm),  an operating temperature of  40 °C or more but not more than 130 °C,  a voltage of 10,5 V or more, but not more than 16 V 0 % 31.12.2019 ex 8512 20 00 10 Fog lamps with galvanised inner surface, containing:  plastic holder with four or more brackets,  one or more, but not more than two 12 V bulbs,  connection cable with a connector,  plastic cover, for use in the manufacture of goods of Chapter 87 (1) 0 % 31.12.2019 ex 8512 20 00 20 Information screen displaying at least time, date and status of safety features in a vehicle with an operating voltage of 12 V or more, but not more than 14,4 V, of a kind used in the manufacture of goods of Chapter 87 0 % 31.12.2019 ex 8512 30 90 10 Horn assembly operating on piezomechanical principle for generating a specific sound signal, with a voltage of 12 V, comprising:  coil,  magnet,  metal membrane,  connector,  holder, of a kind used in the manufacture of goods of Chapter 87 0 % 31.12.2019 ex 8512 90 90 10 Ultrasonic parking sensor with:  printed circuit board inside the housing and sensor cell on the cover connected through terminal pins,  an operating voltage of not more than 12 V,  ability to receive and transmit signals processed by the control unit, of a kind used in the manufacture of goods of Chapter 87 0 % 31.12.2019 ex 8514 20 80 ex 8516 50 00 ex 8516 60 80 10 10 10 Cavity assembly comprising at least:  a transformer with an input of not more than 240 V and an output of not more than 3 000 W,  an AC or DC fan motor with an output of not more than 42 watts,  a housing made of stainless steel, with or without a magnetron of a microwave output power of not more than 900 W. for use in the manufacture of built-in products of CN codes 8514 20 80, 8516 50 00 and 8516 60 80 (1) 0 % 31.12.2019 ex 8516 90 00 80 Door assembly incorporating a capacitive sealing element and wavelength choke for use in the manufacture of built-in products of CN codes 8514 20 80, 8516 50 00 and 8516 60 80 (1) 0 % 31.12.2019 ex 8518 90 00 80 Integrated car loudspeaker housing, consisting of:  a speaker frame and magnet system holder with a protective coating and  an embossed anti-dust cloth 0 % 31.12.2019 *ex 8525 80 19 60 Image scanning cameras, using:  a Dynamic - or Static overlay lines  system,  an output NTSC video signal,  a voltage of 6,5 V or more,  an illuminance of 0,5 lux or more 0 % 31.12.2019 *ex 8527 91 99 ex 8529 90 65 20 85 Assembly consisting of at least:  an audio frequency amplifier unit, comprising at least an audio frequency amplifier and a sound generator,  a transformer and  a radio broadcast receiver for use in the manufacture of consumer electronic products (1) 0 % 31.12.2019 ex 8529 10 80 70 Ceramic filters:  with an applicable frequency range of 10 kHz or more but no more than 100 MHz,  with a housing of ceramic plates provided with electrodes, of a kind used in electrical-mechanical transducer or resonator in audio visual and communication equipment 0 % 31.12.2019 ex 8529 90 65 80 Tuner transforming high-frequency signals into digital signal, for use in the manufacture of products falling under heading 8527 (1) 0 % 31.12.2019 *ex 8529 90 92 ex 8548 90 90 15 60 LCD modules:  solely consisting of one or more TFT glass or plastic cells,  not combined with touch screen facilities,  with one or more printed circuits boards with control electronics for pixel addressing only,  with or without backlight unit and  with or without inverters 0 % 31.12.2018 ex 8537 10 99 40 Electronic control unit for monitoring car vehicle tyre pressure comprising plastic box with printed circuit board inside and with or without metal holder, of:  a length of 50 mm or more, but not more than 120 mm,  a width of 20 mm or more but not more than 40 mm,  a height of 30 mm or more, but not more than 120 mm, of a kind used in the manufacture of goods of Chapter 87 0 % 31.12.2019 ex 8537 10 99 50 Electronic control unit BCM (Body Control Module) comprising:  plastic box with printed circuit board and metal holder,  with voltage of 9 V or more, but not more than 16 V,  able to control, evaluate and manage functions of assisting services in an automobile, at least wiper timing, window heating, interior lighting, seat belt reminder, of a kind used in the manufacture of goods of Chapter 87 0 % 31.12.2019 ex 8537 10 99 60 Electronic assembly consisting of:  a microprocessor,  light-emitting diode (LED) or liquid crystal display (LCD) indicators,  electronic components mounted on a printed circuit, for use in the manufacture of built-in products of CN codes 8514 20 80, 8516 50 00 and 8516 60 80 (1) 0 % 31.12.2019 ex 8544 49 91 10 Insulated copper electrical wires:  with individual conductor wires of a diameter exceeding 0,51 mm,  for a voltage of not more than 1 000 V, for use in the manufacture of automotive cable harnesses (1) 0 % 31.12.2019 *ex 8548 90 90 65 LCD modules:  solely consisting of one or more TFT glass or plastic cells,  combined with touch screen facilities,  with one or more printed circuits boards with control electronics for pixel addressing only,  with or without backlight unit and  with or without inverters 0 % 31.12.2018 ex 8708 30 10 10 Brake unit assembly comprising  electric control brake,  stroke sensor,  VDC (vehicle dynamic control) and  backup power source, for use in the manufacture of vehicles (1) 0 % 31.12.2019 ex 8708 30 91 20 Non-asbestos organic brake pads with friction material mounted to the band steel back plate for use in the manufacture of goods of Chapter 87 (1) 0 % 31.12.2019 ex 8708 30 91 30 Body of disc type brake in BIR ( Ball in Ramp ) or EPB ( Electronic Parking Brake ) version containing functional and mounting openings and guide grooves, of a kind used in the manufacture of goods of Chapter 87 0 % 31.12.2019 ex 8708 91 35 10 Aluminium cooler using compressed air with a ribbed design of a kind used in the manufacture of goods of Chapter 87 0 % 31.12.2019 ex 8708 94 35 20 Rack steering gear in aluminium housing with homokinetic hinges of a kind used in the manufacture of goods of Chapter 87 0 % 31.12.2019 ex 9002 11 00 80 Lens assembly with:  a field of view range of 58,5 deg or more, but not more than 194 deg,  a focal length of 1,16 mm or more, but not more than 3,88 mm,  a relative aperture of F/2.0 or more but not more than 2.6,  a diameter of 17 mm or more but not more than 18,5 mm, for use in the manufacture of CMOS automotive cameras (1) 0 % 31.12.2019 ex 9029 10 00 30 Speed sensor using the Hall effect for measuring wheels rotation in a motor vehicle equipped with plastic housing and attached to connecting cable with a joining connector and mounting holders of a kind used in the manufacture of goods of Chapter 87 0 % 31.12.2019 ex 9029 20 31 ex 9029 90 00 10 20 Clustered instrument panel with the microprocessor control board, stepping motors and LED indicators showing at least:  speed,  engine revolutions,  engine temperature,  the fuel level communicating via CAN-BUS and K-LINE protocols, of a kind used in the manufacture of goods of Chapter 87 0 % 31.12.2019 ex 9031 80 34 50 Programmable dual linear Hall sensor:  consisting of two non-electrically connected integrated circuits, a top die and a bottom die,  positioned on the top and bottom of a lead frame,  in a semiconductor housing, for use as a means for measuring angles, positions and currents in cars 0 % 31.12.2019 ex 9031 80 38 50 Gyroscopic sensor for measuring lateral acceleration of the vehicle vertical axis comprising:  a piezoelectric crystal for generating an electrical potential during deformation and  a plastic box with metal holder, of a kind used in the manufacture of goods of Chapter 87 0 % 31.12.2019 ex 9031 80 38 60 Congestion sensor, printed circuit board and connector, moulded together in plastic, for monitoring congestion G  and providing the values for further evaluation of triggering the airbags, of a kind used in the manufacture of goods of Chapter 87 0 % 31.12.2019 ex 9031 80 98 30 Functional Test Machine for calibrating and image quality testing lenses in automotive cameras 0 % 31.12.2019 (c) the rows for the products with the following CN and TARIC codes are deleted: CN code TARIC ex 2009 89 73 11 ex 2009 89 73 13 ex 2009 89 99 93 ex 2207 20 00 20 ex 2207 20 00 80 ex 2818 10 91 10 ex 2915 90 70 40 ex 2921 45 00 10 ex 2927 00 00 15 ex 2932 99 00 35 ex 2934 99 90 33 ex 3204 20 00 40 ex 3811 21 00 43 ex 3811 21 00 53 ex 3820 00 00 20 ex 3824 90 92 52 ex 3901 10 10 10 ex 3901 10 10 20 ex 3901 90 90 30 ex 3901 90 90 40 ex 3901 90 90 50 ex 3903 19 00 30 ex 3912 20 11 10 ex 3919 10 80 21 ex 3919 10 80 65 ex 3919 90 00 21 ex 3919 90 00 37 ex 3919 90 00 57 ex 3920 61 00 20 ex 3920 62 19 81 ex 7606 12 92 20 ex 7607 11 90 10 ex 7607 11 90 20 ex 8108 90 30 30 ex 8411 99 00 30 ex 8411 99 00 40 ex 8483 30 38 30 ex 8504 50 95 60 ex 8507 10 20 85 ex 8507 60 00 35 ex 8507 60 00 70 ex 8511 30 00 20 ex 8525 80 19 35 ex 8527 21 59 10 ex 8527 29 00 20 ex 8527 29 00 30 ex 8527 91 99 10 ex 8529 90 65 35 ex 8529 90 92 44 ex 8543 70 90 13 ex 8543 70 90 23 ex 8548 90 90 47 ex 8548 90 90 49 ex 8548 90 90 55 ex 9405 40 39 50 ex 9405 40 39 60 ex 9405 40 99 03 ex 9405 40 99 06 (2) Annex II is amended as follows: (a) the following rows for the supplementary units with the CN and TARIC codes are added: CN TARIC SUPPLEMENTARY UNIT 9031 80 34 50 1 000 p/st 8544 49 91 10 m 3901 10 10 30 m3 3901 90 90 60 m3 3920 99 28 65 m2 3920 99 28 75 m2 3921 90 60 30 m2 3903 90 90 45 m3 3920 79 10 10 p/st 6804 21 00 10 p/st 7616 99 10 30 p/st 8409 99 00 30 p/st 8411 99 00 60 p/st 8411 99 00 70 p/st 8479 89 97 70 p/st 8479 89 97 80 p/st 8483 30 38 40 p/st 8504 40 88 30 p/st 8504 40 90 80 p/st 8505 90 20 30 p/st 8511 30 00 30 p/st 8512 20 00 10 p/st 8512 20 00 20 p/st 8512 30 90 10 p/st 8512 90 90 10 p/st 8514 20 80 10 p/st 8516 90 00 80 p/st 8518 90 00 80 p/st 8529 10 80 70 p/st 8529 90 65 80 p/st 8529 90 92 15 p/st 8537 10 99 40 p/st 8537 10 99 50 p/st 8537 10 99 60 p/st 8548 90 90 60 p/st 8548 90 90 65 p/st 8708 30 10 10 p/st 8708 30 91 20 p/st 8708 30 91 30 p/st 8708 91 35 10 p/st 8708 94 35 20 p/st 9029 10 00 30 p/st 9029 20 31 10 p/st 9029 90 00 20 p/st 9031 80 38 50 p/st 9031 80 38 60 p/st 9031 80 98 30 p/st (b) the following rows for the supplementary units with the CN and TARIC codes are deleted: CN TARIC SUPPLEMENTARY UNIT 3901 10 10 10 m3 3901 90 90 30 m3 8411 99 00 30 p/st 8411 99 00 40 p/st 8483 30 38 30 p/st 8504 50 95 60 p/st 8511 30 00 20 p/st 8527 29 00 30 p/st 8529 90 92 44 p/st 8543 70 90 13 p/st 8543 70 90 23 p/st 8548 90 90 47 p/st 8548 90 90 49 p/st 8548 90 90 55 p/st 9405 40 39 50 p/st 9405 40 99 03 p/st 9405 40 99 06 p/st (1) Suspension of duties is subject to Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (2) However, the measure is not allowed where processing is carried out by retail or catering undertakings.